Citation Nr: 0603651	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an August 2001 rating decision of 
the Seattle, Washington, VA Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case has previously come before the Board.  The 
Secretary and the veteran (the parties) filed a joint motion 
for remand.  In July 2005, the Court vacated that part of the 
Board's September 2004 that did not grant an evaluation in 
excess of 70 percent for PTSD.  The case has been returned to 
the Board for further appellate review consistent with the 
Order.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional relevant evidence has been associated with the 
claims file since the September 2004 Board decision.  The 
agency of original jurisdiction (AOJ) has not had an 
opportunity to review the evidence.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any recent 
Vet. Center psychiatric treatment 
records that may be outstanding.

2.  The AOJ should schedule the veteran 
for an examination to be conducted by a 
competent professional.  The credentials 
of the examiner should be noted in the 
report.  The degree of impairment due to 
PTSD should be identified.  A GAF should 
be established and the numeric rating 
explained.  The examiner should 
specifically opine as to whether the 
veteran is unemployable due to PTSD.

3.  The AOJ should review the additional 
evidence and the joint motion for 
remand.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 


